Reargument is ordered and the case is set for hearing on Monday, December 13, 1937. *648Without restricting argument in other respects, the Court especially desires to hear the parties on the state of the evidence as to the effect of the application of the Commission’s rate to the years 1932 and 1933, that is, as to the revenues and expenses for those years on that basis, and as to the effect upon the rights of the appellant, with respect to those years, of the bond given on its appeal to the Commission.
Messrs. John P. Bullington and F. G. Coates for appellant. Messrs. William McCraw, Alfred, M. Scott, and Edward H. Lange for appellees.
See 301 U. S. 667.